MEMORANDUM **
Enrique Morales Castaneda and Leticia Lopez de Morales, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Cano-Merida v. INS, *656311 F.3d 960, 964 (9th Cir.2002), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider as untimely because it was filed nearly one year after the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(2) (filing deadline for a motion to reconsider is 30 days from the agency’s prior decision).
We lack jurisdiction over petitioners’ challenge to the BIA’s June 1, 2005 order dismissing their appeal because this petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.